PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/260,805
Filing Date: 9 Sep 2016
Appellant(s): MORITA et al.



__________________
Surinder Sachar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 7 and 13 state “the estimation parameter including a cathode active material amount, an anode active material amount, an internal resistance value, a cathode state of charge (SOC), an anode SOC, and a cell SOC of the secondary battery”.  The instant specification teaches that the estimation calculate cathode active material amount, an anode active material amount, an internal resistance value, a cathode state of charge (SOC), an anode SOC, and a cell SOC of the secondary battery, however the specification does not show that this includes all of the cathode active material amount, an anode active material amount, an internal resistance value, a cathode state of charge (SOC), an anode SOC, and a cell SOC of the secondary battery are used to form the estimation parameter as required by claims 1, 7, and 13. Claims 3-6, 9-12, and 15-18 depend on claims 1, 7, and 13, however do not remedy this deficiency.



Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 state “the estimation parameter including a cathode active material amount, an anode active material amount, an internal resistance value, a cathode state of charge (SOC), an anode SOC, and a cell SOC of the secondary battery”.  It remains unclear how to use the cathode active material amount, anode active material amount, internal resistance value, cathode state of charge (SOC), anode SOC, and cell SOC of the secondary battery in forming an estimation parameter, therefore one of ordinary skill in the art would not be able to determine the metes and bounds of the claimed limitations. If the language of the .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The instant claims are drawn to a battery, which generally falls within the statutory categories of invention (i.e. machine or manufacture). However the instant claims further comprise limitations related to measuring, estimating by calculating, comparing and adjusting, which are judicial exceptions relating to mathematical concepts and mental processes.
The instant claims recite a battery pack and secondary cell at a high level of generality.  The circuitry is an additional element configured to carry out the measuring, estimating, calculating, and comparing steps.  However the steps are recited so generically that it represents no more than mere instructions to apply to the judicial exceptions of circuitry, and therefore is no more than generally linking the use of the judicial exceptions to the technological environment circuitry.  Moreover, “circuitry” is so generically claimed it does not amount to a particular structure not does generic circuitry amount to significantly more (MPEP 2106.05).
Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention.  In the current application, the measurement steps are drawn to data gathering with common variables.  Analog Circuit Design - Immersion in the Black Art of Analog Design, Volume 2 (2013) shows that it is known and common to measure current, voltage, and internal and external temperatures (page 1204, Fig. 40.189).
The Supreme Court has held, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978)  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to the abstract idea in Parker V. Flook.  In the instant claims, the limitation “adjusts the temperature threshold levels such that the temperature threshold levels increase as the measured electric current of the secondary battery increases” is not a practical integration of the gathered data and fails to add significant extra solution activity. WO 2015093103 (Badono) teaches a control method unit which performs a stability evaluation test (PP 0049-0050) 
Further, the classification of secondary batteries which comprise circuitry and measurement appliances falls within CPC H01M10/425, 48, 486, 63, 651 and H01M2010/4271. These classes and subclasses amount to over 15,000 patents and applications which relate to measurement and control of a secondary battery, showing that battery packs comprising secondary batteries, circuitry, and thresholds are well-understood, routine and conventional in the art. 

(2) Response to Argument

A. Rejection of claims 1, 3-7, 9-13, and 15-18 under 35 USC 112 (A) and 112(B)
	Appellant argues that there is full support in the specification for the formation of the estimation parameter at page 8, line 21 to page 9, line 1 and page 11, line 26 to page 12, line 17.  The examiner respectfully disagrees.  The stated portion of the specification discloses that regression analysis of the 
Appellant states that one of ordinary skill would clearly understand that “estimation parameter” includes various information such as “the cathode active material amount, an anode active material amount, an internal resistance value, a cathode state of charge (SOC), an anode SOC, and a cell SOC of the secondary battery.”  As discussed above, the specification does not give any guidance how to use this various information to obtain an estimation parameter.
to update an estimation parameter…including a cathode active material amount, an anode active material amount, an internal resistance value, a cathode state of charge (SOC), an anode SOC, and a cell SOC of the second [sic] battery.” In order to update an estimation parameter which includes this data, one would recognize that the data must somehow be used to obtain the estimation parameter, otherwise it remains unclear how the estimation parameter would  include the necessary data.  The next paragraph of each claim (lines 16-17 in claim 1, 14-15 in claim 7, and 13-14 in claim 13) states “estimate a heat quantity balance…based on the measurement data and the estimation parameter…”  The estimation parameter must be a numerical value which is then used in the estimation of the heat quantity balance. Therefore one of ordinary skill in the art would understand that to come up with a numerical value for the estimation parameter, which includes the stated data, the stated data must be used to obtain (form) the estimation parameter.

Other Considerations
Appellant argues that in the “Response to Arguments” section on pages 6 and 7 of the Office Action on 09/18/2020 appears to set forth various points that are hypothetical in nature and not recited by the pending claims.  The examiner respectfully disagrees. Moreover, it is not clear which points are argued to be 
Estimating the heat quantity balance, which is claimed in line 16 of claim 1, line 14 of claim 7 and line 13 of claim 13. 
Estimating a temperature change from the change of the heat quantity balance and to accumulate the temperature changes over time to obtain an estimated temperature, which is claimed in lines 17-20 of claim 1, lines 15-18 of claim 7, and lines 14-17 of claim 13
Adjusting the temperature threshold level in accordance with a function, which is claimed in lines 25-27 of claim 1, lines 23-25 of claim 7, and lines 22-24 of claim 13.
Appellant argues that equations (3), (5), and (7) set forth in the instant specification are adequate to enable a person of ordinary skill in the art to estimate a heat quantity balance change, and accordingly a person of ordinary skill in the art would have been able to estimate a temperature change depending on time from the change of the heat quantity balance.  The examiner respectfully disagrees. Equations (3), (5), and (7) show how to CALCULATE the heat quantity balance based on the measurement data ALONE. They do NOT show how to ESTIMATE a heat quantity balance based on the measurement data AND THE ESTIMATION PARAMETER as required by the claims. The claim requires both the measurement data and the estimation parameter to be considered when estimating the heat quantity balance.  The examiner emphasizes the difference in meaning between calculate which determines values using mathematical process such as the functions of the instant specification which provide an “=” sign i.e. the same while rough calculation, that is not equal not the same.  Again because the equations show how to calculate the heat quantity balance on the measurement data alone, they are not sufficient to consider BOTH the measurement data and the estimation parameter when estimating a heat quantity balance, therefore they are also insufficient on how to estimate a temperature change depending on the estimated heat quantity balance and fail to fully support the instant claimed invention. As discussed above, the estimation parameter remains undefined and it is not clear how to use the estimation parameter when estimating the heat quantity balance or temperature changes.
Appellant argues that the instant specification, page 19, line 13 to page 20, line 8 teaches that the temperature threshold setting unit determines the value of the temperature threshold in accordance with a linear function of the value of the measure electric current, and shows an example of a linear function enabled by a person of ordinary skill in the art. The examiner respectfully disagrees. Claims 1, 7, and 13 recite “adjust the temperature threshold levels in accordance with a function in which a measured electric current…is used as a variable”.  
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). 

The recitation of “a linear function” is an improper recitation of limitations from the specification into the claimed language.  The claim language requires the measured electric current to be a variable, but does not require the function to be linear.   The pending claims must be "given their broadest reasonable interpretation consistent with the specification." The instant claimed invention is not limited to a en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  The specification on page 19, lines 13-19 states “the temperature threshold setting unit 133 adjusts the temperature threshold in accordance with the functions of some or all of the parameters such as…” (emphasis added).  Page 19, lines 20-23 states “for example, the temperature threshold setting unit 133 may also determine the value of the temperature threshold in accordance with a linear function of the value of the measured electric current.  If the value of the temperature threshold is determined as a linear function…” (emphasis added). One of ordinary skill in the art would recognize that a linear function is just one possibility of the multiple “functions” which may be used to adjust the temperature threshold, but is clearly not intended to be the only function possible, and therefore it would be improper to interpret the claim as thus. Appellant’s arguments are not commensurate in scope with the claims.

B. The rejection of claims 1, 3-7, 9-13 and 15-18 under 35 U.S. C. 101

Appellant argues that with regard to “mathematical concepts” that the claims are not directed to this abstract idea category because the claims do not recite a mathematical relationship, formula, or calculation. The analysis as outlined by the 2019 Revised Guidance indicates that even if claimed features are based on mathematical concepts, the claims should not be categorized in the “mathematical concepts” category unless such concepts are actually recited in the claims.  As a result, the pending claims cannot be directed to “mathematical concepts” (similar to 2019 Revised Guidance. Example 38 is drawn to a claim in which a normal distribution is generated and a digital representation is simulated.  Example 39 is drawn to a claim in which digital faces are collected and transformed.  Rather the examiner asserts the instant claims are more similar to Example 40 in which data is collected (measured and estimated) and then compared to a threshold.  Example 40, although the claims do not recite a specific relationship or formula, is categorized as belonging to the abstract ideas in the judicial exceptions, and therefore the instant claims should also be considered to be directed to the abstract ideas as well. 
Appellant argues that the claims do not fall into the category of “mental processes” if the claims cannot practically be formed in the mind. 
Appellant argues claim 1 is directed to a physical thing, and it is unclear how “a battery back” can be a “mental process” or somehow be performed in the mind.  Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention.  The presence of a battery pack or secondary battery is well-understood, routine, and conventional, and therefore does not transform the controlling steps into a patent eligible invention.  
Appellant argues that a person cannot practically measure an electric current, a voltage, and a temperature of the secondary battery, and an environmental temperature outside the secondary battery by mind or by pen and paper.  The examiner respectfully disagrees.  A person can look at an ammeter, a voltmeter, and a thermometer, all of which are conventional apparatuses used for 
Appellant argues that a person cannot practically detect a charge/discharge curve of the secondary battery based on the measurement data and read out open circuit voltage data of each of cathode and anode active materials, estimate an internal state of the secondary battery by performing fitting calculations on a shape of the charge/discharge curve, estimate a heat quantity balance change of the secondary battery, estimate a temperature change of the secondary battery, accumulate the temperature change, and compare an absolute value of a temperature difference between a measured temperature of the secondary battery and the estimated temperature with one more temperature threshold levels, and determine a temperature state of the secondary battery.  The examiner respectfully disagrees.  As shown in the instant specification, these processes are results of mathematical equations.  Thermodynamic equations have been around since about 1824 (see Laws of Thermodynamics), and humans have been doing math since long before computers were available.  Thermodynamic calculations are no more complicated than a college student taking physical chemistry.  Therefore while perhaps not as quickly as a computer it is possible for a person to perform the mathematical equations resulting in a charge and discharge curves, open circuit voltage data, internal state, heat quantity balance and temperature changes of the cell. Further applicant has not disclosed a desired time interval between calculations, and therefore a human could have as much time as needed to perform the calculations.  Similarly the claim does not require a degree of accuracy to the measurement in for instance “estimate[ing] a temperature change of the secondary 
Appellant argues that a human cannot practically adjust the temperature threshold levels in accordance with a function and set the adjusted temperature threshold levels.  The examiner respectfully disagrees. As discussed above, calculating the temperature threshold levels in accordance with a function is merely doing the calculation of the function, and resulting in an answer.  
Applicant states that Prong Two of revised Step 2A states that if the abstract idea is “integrated into the practical application of the exception, the claim is eligible”.  Step 2A specifically excludes the consideration of whether the additional elements represent well-understood, routine, and conventional activity. The analysis must consider the claim as a whole.  Applicant argues that the office action does not appear to have considered the claims “as a whole” or evaluated the claim elements “together” as required under the USPTO’s 2019 Revised. And further that the claim language as a whole includes the combination of elements demonstrates that the claims are clearly directed to a “practical application”.   The examiner respectfully disagrees.  The claims amount to:
a battery pack
a secondary battery 
circuitry which performs measuring electric current, voltage, and temperatures, and performing mathematical equations, as discussed above, and
adjusting temperature threshold levels as a result of the mathematical equations
known and common to measure current, voltage, and internal and external temperatures (page 1204, Fig. 40.189).  
Adjusting a temperature threshold level as a result of the mathematical equations is not a practical integration of the gathered data, as adjustment of thresholds does not does not necessarily impact the battery or battery pack.  That is, there the claim does not adjust the battery pack parameters but rather a threshold.  The Supreme Court has held, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to the abstract idea in Parker V. Flook.  In the instant claims, the limitation “adjusts the temperature threshold levels such that the temperature threshold levels increase as the measured electric current of the secondary battery increases” is not a practical integration of the gathered data.  
Appellant argues that the examiner does not find and expressly supports a rejection in writing that the elements are well-understood, routine or conventional.  The examiner respectfully disagrees.  The examiner cited WO 2015093103 (Badono), which is a publication that demonstrated the well-understood, routine, 15,000 patents and applications which relate to measurement and control of a secondary battery, showing that battery packs comprising secondary batteries, circuitry, and thresholds are well-understood, routine and conventional in the art. 
Appellant argues that the mere fact that something may be disclosed in a reference does not mean it is well-understood, routine, and conventional.  The examiner agrees that one showing is not sufficient to show well-understood, routine and conventional.  This is why the examiner provided additional evidence including Analog Circuit Design is also useful to show that the battery limitations of Badono are not exclusive to the WO reference. In fact, battery monitoring is well-established, dating back to the 1970s, for example US Patent 4021718 (Konrad) and again is exemplified in over 15,000 patents and applications categorized in CPC classes H01M10/425,48,486, 63, 651 and H01M2010/4271 related to measurement and control of batteries in battery packs using circuitry.

do not fall into the judicial exceptions (i.e. the battery pack, secondary battery, and circuitry) are nothing more than what is considered “well-understood, routine, and conventional”  or an “inventive concept” as required by Steps 2A and 2B of the two-pronged inquiry.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.L.Z/Examiner, Art Unit 1724     
                                                                                                                                                                                                   
Conferees:
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.